COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                NO. 02-14-00058-CR


ROBERT AARON FORD                                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

           FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                      TRIAL COURT NO. CR12570

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Appellant Robert Aaron Ford pled guilty to continuous sexual abuse of a

child, and the trial court sentenced him to fifty years’ confinement. Appellant filed

a timely notice of appeal.

      Appellant’s court-appointed counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the brief, counsel avers that, in


      1
       See Tex. R. App. P. 47.4.
her professional opinion, this appeal is frivolous. Counsel’s brief and motion

meet the requirements of Anders v. California 2 by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. 3 Appellant declined to file a pro se response to the Anders brief, and the

State likewise declined to file a brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. 4 Only then may

we grant counsel’s motion to withdraw. 5

      Because Appellant entered an open plea of guilty, our independent review

for potential error is limited to potential jurisdictional defects, the voluntariness of

his plea, error that is not independent of and supports the judgment of guilt, and

error occurring after entry of the guilty plea. 6




      2
         386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
         See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App.
1991).
      4
         See id. at 511.
      5
         See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
      6
      See Monreal v. State, 99 S.W.3d 615, 619–20 (Tex. Crim. App. 2003);
Young v. State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000).


                                            2
      We have carefully reviewed counsel’s brief and the appellate record. We

agree with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the appellate record that arguably might support this appeal. 7

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.



                                                  PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GARDNER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 26, 2015




      7
       See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).


                                        3